DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 4 January 2022.  Claims 1-14 are pending.

Claim Objections
Claims 4, 6-7, and 14 are objected to because of informalities.  Appropriate correction is required.
Claim 4
Claim 1 indicates that the heat pipe is “containing a coolant”.  Thus, it appears that the “heat pipe coolant” in claim 4/1 is the previously mentioned coolant.  In order to avoid any misunderstanding, it is suggested that claim 1 mention “heat pipe coolant” and claim 4 be simplified to reduce mentions thereof.
Claim 6
The long phrase a “non-freezing liquid at a temperature at least as low as minus 40°C” appears to be improper as it may lead to misunderstanding.  In order to avoid any misunderstanding, the short phrase “non-freezing liquid at minus 40°C” is suggested.
Claim 14
The phrase “each fuel element” (plural) appears to be improper.  Claims 13 refers to “one fuel element”.  Thus, in claim 14/13 the phrase should be corrected to 


Objection to the Abstract
The Abstract of the disclosure is objected to because it includes confusing wording.  For example, the wording “heat pipe is in the shape of a casing with a wick” is unclear.  It is also unclear what constitutes “its” and “it”.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Drawings
The drawings are objected to because they include wording that is not in the English language.  Nor is each individual drawing properly labeled as a “Figure”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 


Suggested Amendments
The following amendments are suggested for claims 1, 4, 6, 14, and the Abstract.

Claim 1. (suggested) Reactor core, 
the reactor core comprising 
a solid neutron moderator comprising at least one hole;
a liquid neutron moderator; and
at least one module, each module of the at least one module comprising:
a module casing; 
thermal insulation positioned within the module casing;
one heat pipe having an evaporation area, the one heat pipe comprising 
a heat pipe casing 
and a wick 
heat pipe coolant; and 
at least one fuel element comprising nuclear fuel and a can;
each module of the at least one module being arranged within a respective hole of the at least one hole of the solid neutron moderator;
the one heat pipe being located inside the module casing; 
the at least one fuel element being located along the evaporation area of the one heat pipe, around the heat pipe casing, in heat contact with the heat pipe casing, and enclosed in the can; 
the thermal insulation being arranged between the can and the module casing; and 
the space between the module casing and the solid neutron moderator being filled with the liquid neutron moderator.  
Claim 4. (suggested) The reactor core according to claim 1, characterized in that 
Claim 6. (suggested) The reactor core according to claim 1, characterized in that the liquid neutron moderator is at least one non-freezing liquid at 
Claim 14. (suggested) The reactor core according to claim 13 characterized in that [[each]] the one fuel element comprises a cavity for gaseous fission products of the respective nuclear fuel of the fuel element.

Abstract (amended – clean version)
The reactor core includes at least one module, a solid neutron moderator, and a liquid neutron moderator.  Each module contains a casing, at least one heat pipe, one fuel element, and thermal insulation.  The heat pipe comprises a casing, a wick, and a coolant.  The fuel element is made of nuclear fuel, arranged along an evaporation area of the heat pipe, around the heat pipe casing, in thermal contact with the heat pipe casing, and enclosed in a can.  Liquid metals are used as the coolant of the heat pipe.  Thermal insulation is arranged between the can and the module casing.  At least one hole is made in the solid neutron moderator.  Each module is arranged within a respective hole of the solid neutron moderator.  The space between the module casing and the solid neutron moderator is filled with a liquid neutron moderator.

Conclusion
This application is in condition for allowance except for the noted formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office 


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646